Citation Nr: 1116777	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  04-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the service-connected residuals of cold injury, right and left foot.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976, from September 1977 to June 1979, and from May 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for arthritis of the lower back, to include as secondary to service-connected residuals of a cold injury of the right and left foot.  

In May 2007, the Board remanded this matter in order to provide the Veteran's requested opportunity to attend a Travel Board hearing.  In September 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In February 2008, the Board remanded this issue for further evidentiary development, to include obtaining current VA treatment records and scheduling the Veteran for a VA examination and opinion.  As this development was completed, the Board is satisfied that there was substantial compliance with the remand directives set out in February 2008.  Stegall v. West, 11 Vet. App. 268 (1998).  In October 2010, the Board again remanded this matter in order to obtain Social Security Administration (SSA) records pertinent to the Veteran's claim for SSA disability benefits.  As this development was completed, the Board is satisfied that there was substantial compliance with the remand directives set out in February 2008.  Stegall v. West, supra.

Although the issue on appeal was originally characterized as entitlement to service connection for arthritis of the lower back, it appears that the Veteran is seeking service connection for his low back disability - which has been shown to encompass degenerative disc disease.  The issue has therefore been recharaterized as shown on the first page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

The Veteran essentially contends that his current low back disability and pain are related to his service-connected cold injury of the right and left foot.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects that the Veteran underwent three surgical procedures on his back during the period from July 2005 through November 2005.  Thereafter, on the most recent VA examination in June 2009, the examiner noted that x-rays of the lumbar spine showed narrowing of L4-L5 (noting that this was the level that had been operated upon with the discectomy) with a prior laminectomy of L4 and partially of L5, with slight spur formation to the anterior and posterior aspects of the lumbar vertebra at L5.  The examiner noted that these changes of degenerative disc disease and narrowing at L4-L5 are compatible with his prior L4-L5 disc surgery done times three.  While there are notations of degenerative joint disease of the spine in the claims folder, including in the SSA records, there is no showing of an x-ray finding of degenerative joint disease or arthritis of the low back.  In addition, there are two conflicting medical opinions of record addressing whether the Veteran's low back disability and pain may be related to his service-connected cold injury of the feet - including a VA examination report dated in June 2009 and a letter from a private psychiatrist, Dr. Liss, dated in November 2010.  

On VA examination in June 2009, the diagnoses included post-laminectomy syndrome, L4-L5, with left lower extremity radiculopathy.  The examiner indicated the condition of degenerative disc disease of the back followed the surgeries in 2005, and that, considering the back x-rays done in 2004 were negative, the degenerative disc disease could be seen to have occurred as a result of and following the surgeries.  The examiner found no causal connection between "the [V]eteran's back pain and current findings regarding the back and his current diagnosis of the back" and cold injury to his feet.  The examiner further opined that based upon examination and review of the record, there was no probability at all of any causal connection nor any aggravation of the Veteran's low back condition as diagnosed above and cold injury to his feet.  

Received from the Veteran in November 2010 was a copy of a report of psychiatric evaluation conducted by a private psychiatrist, Dr. Liss.  Therein, Dr. Liss indicated that the purpose of the evaluation was to document psychiatric injury and complications of chronic pain.  The Veteran reported that his frostbite had been the cause of his multiple other pains - including his back and other joints.  The diagnoses included chronic pain syndrome with somatization complicated by anxiety and depression.  Dr. Liss noted that the Veteran presented with a psychiatric diagnosis and somatic difficulty, and that he had been awarded compensation for frostbite disability of his feet.  Dr. Liss indicated that the Veteran's "feet injury has resulted in back injury and multiple joint complications", and that "[a]lthough it may be difficult to clinically find the cause and effect, psychologically this is the somatization part of his disability and relates to the original service-connected injury".  Dr. Liss further opined that "[e]ven though the complications cannot be related to service connected (sic) they are by continuation and extrapolation extensions of the original injury".  

While the Veteran has submitted this medical evidence in support of his claim, the Board finds that the opinion from Dr. Liss is not definitive on this matter, and does not provide clear supporting rationale.  Additionally, Dr. Liss's opinion has not been based on a review of the complete claims folder.  Although the Court has clarified that review (or lack of review) of the claims file is not dispositive of the probative value of a medical nexus opinion, such review is nonetheless deserving of consideration when, as here, there is relevant evidence in the claims folder which may affect the nexus outcome offered by the examiner upon consideration of the evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although there is a VA examination addressing a potential nexus, the Board finds that in light of the recent medical opinion submitted by the Veteran which tends to show that a low back disability may be related to his service-connected cold injury of the feet, another VA examination/opinion is necessary, as the evidentiary record does not contain sufficient medical evidence to make a decision on his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a remand for a VA examination/opinion is necessary.

Additionally, the Board notes that the most recent supplemental statement of the case (SSOC), dated in September 2010, indicated that part of the evidence considered was VA treatment records, from the St. Louis VA Medical Center (VAMC), dated from October 2008 through September 2010.  Moreover, in the reasons and bases portion of the SSOC, there was a notation of an April 2009 VA treatment record which showed a complaint of back pain and left leg involvement.  Although additional VA treatment records were added to the claims folder recently, it appears that these are copies of VA treatment records, dated prior to 2006, that were part of the records received from the SSA.  A review of the claims folder shows that in June 2009, VA treatment records dated through May 2009 were added to the claims folder.  However VA treatment records dated thereafter and through September 2010 are not in the claims folder.  Since these records were considered in the most recent SSOC, and may be relevant to the claim on appeal, they should be obtained and associated with the claims folder.  See also 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain complete and current treatment records for the Veteran from the St. Louis VAMC, pertaining to treatment the Veteran received for his low back, to specifically include treatment records dated from October 2008 through September 2010, which were considered by the AMC in a prior SSOC.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine whether he has a low back disability secondary to his cold injuries of the feet.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed, to specifically include the opinion from Dr. Liss dated in November 2010.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any diagnosed low back disability is aggravated by his cold injury of the feet and residuals thereof, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

The examiner must specifically comment on the November 2010 opinion from Dr. Liss and indicate agreement or disagreement therewith and explain in detail the conclusion(s) reached.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

